DETAILED ACTION
Allowable Subject Matter
Claims 1-4, 6-14, 16-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the amendments done to the claim has changed the interpretation of the claimed specimen part in a way that is not found in the prior art of Names presented in the last Office action of 2 August 2021.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a specimen part for creating a stress-free fit of implant–supported and /or abutment-supported bridges and bars using a CAD/CAM tool, where the specimen part includes a first scannable structure disposed at a predetermined distance from a center of the two implants or screw channels, and that the first scannable structure has a scannable basic shape that is provided at a predetermined angle of the at least one implant and or an abutment in combination with the elements set forth in the claim. 
Regarding claim 6, in page 8 of the Office action of 2 August 2021 was indicated allowable subject matter It was indicated that the art of record does not teach or render obvious, either alone or in combination, a method for creating a restoration form a digital model of a patient’s jaw including the steps of correcting the specimen part by separating the specimen part between the at least two implants and/or abutments, rejoining the said individual segments to form a corrected specimen part that has no mechanical stresses or substantially no mechanical stresses; scanning the corrected specimen part, and generating a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772